IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0920
                              Filed August 19, 2015


IN THE INTEREST OF M.C.-R., M.M., M.M., AND M.M.,
Minor Children,

T.M., Father,
Appellant,

M.C.-M., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Winnebago County, Karen

Kaufman Salic, District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Crystal L. Ely of Young Law Office, Mason City, for appellant father.

       Michael J. Moeller of Sorensen Law Office, Clear Lake, for appellant

mother.

       Thomas J. Miller, Attorney General, Kathryn K. Lang, Assistant Attorney

General, and Adam D. Sauer, County Attorney, for appellee State.

       Theodore J. Hovda, Garner, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, P.J.

       A mother of four children and the father of two of the children separately

appeal the termination of their parental rights. The mother contends (A) the

State failed to prove the grounds for termination cited by the district court, (B) the

Department of Human Services failed to make reasonable efforts towards

reunification, (C) termination was not in the children’s best interests, and (D) the

district court should not have terminated her parental rights based on the

strength of her bond with the children. The father contends (A) he did not receive

notice of the child-in-need of assistance proceedings and was not informed of his

statutory right to counsel, (B) the State did not prove the grounds for termination

cited by the district court, and (C) the State failed to make reasonable efforts

towards reunification.

   I. Mother

       A. Grounds for Termination

       The mother has four children, born in 2003, 2004, 2006, and 2011. She

contends the State failed to prove the two grounds for termination cited by the

district court. We may affirm if we find clear and convincing evidence to support

either ground. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

       One of the grounds cited by the court was the absence of significant and

meaningful contact. See Iowa Code § 232.116(1)(e) (2015).

       “[S]ignificant and meaningful contact” includes but is not limited to
       the affirmative assumption by the parents of the duties
       encompassed by the role of being a parent. This affirmative duty,
       in addition to financial obligations, requires continued interest in the
       child, a genuine effort to complete the responsibilities prescribed in
       the case permanency plan, a genuine effort to maintain
                                             3


       communication with the child, and requires that the parents
       establish and maintain a place of importance in the child's life.

Iowa Code § 232.116(1)(e)(3). Our de novo review of the record reveals the

following facts pertaining to this ground.

       The mother moved to Iowa in 2011 with three children and a fourth on the

way. In 2013, the State filed a child-in-need of assistance action based on the

children’s exposure to domestic violence in the mother’s home. The district court

adjudicated the children in need of assistance. Custody and placement of the

children remained with the mother.

       In February 2014, the children witnessed more domestic violence between

the mother and her boyfriend. The mother acknowledged the children were at

risk from the violence as well as her untreated mental health conditions and

agreed to have them placed in foster care. She also agreed to admit herself

voluntarily to an inpatient mental health unit.

       In the ensuing months, the mother disengaged from services. She failed

to maintain contact with the department social worker or service providers

charged with assisting her. According to the department, she admitted “she has

done virtually nothing that has been expected of her since [the previous] court

hearing.”    Six months after the children’s placement in foster care, the

department reported,

       [The mother] has not participated in any mental health counseling
       or medication management; she has met with the Crisis
       Intervention worker only a couple of times; she does not have
       independent housing and is living with a family friend. . . . [The
       mother] is not working and is dependent on his assistance. [The
       mother] has not sought substance abuse treatment, has not met
       with the [service] provider, has not had any visits with the children
                                          4


      since May [2014], and does not maintain any communication with
      this worker or the foster parents.

The department further reported:

      [The mother] is clearly still not in a position to provide for her
      children so continued out of home placement remains necessary.
      [The mother] must engage in services to work towards reunification
      if that remains her goal. She must establish and maintain positive
      mental health to be able to focus on obtaining housing and
      employment and to establish being an effective parent who is able
      to meet her children’s’ needs. She must address relationship
      issues and her overall need to be consistent. The children deserve
      the opportunity to remain children as well as the experience to live
      in a household environment that can consistently and safely meet
      their physical and emotional needs. They are aware that [the
      mother] has not been doing what is necessary and do not
      understand why. It is critical that [the mother] act on meeting the
      required [time] frames that must [be] met in order for reunification to
      be considered.

The mother did not heed these warnings and continued her course of

disengagement for another three months.

      She finally reengaged in recommended services four months before the

termination hearing.    The services included individual counseling, regular

meetings with a service provider, and medication management with the

assistance of a psychiatrist.   The mother also obtained a substance abuse

evaluation.   The evaluator declined to recommend substance abuse services

after concluding the mother did not appear to meet the criteria for a substance

abuse diagnosis other than nicotine dependence. The evaluator recommended a

continuation of mental health services.

      The mother’s psychiatric nurse practitioner confirmed the mother’s

participation in mental health services. She noted diagnoses of major depressive

disorder, generalized anxiety disorder, and posttraumatic stress disorder. The
                                            5


mother’s efforts to obtain consistent treatment for her disorders, while

commendable, came more than a year and a half after the department became

involved with the family.

       The mother also interacted with a domestic abuse advocate both

individually and by phone. Nonetheless, she acknowledged seeing the individual

who abused her just a few weeks before the termination hearing.

       Throughout this period, the mother did not have any authorized contact

with the children.1 While she points to the department’s refusal to allow contact,

an issue we will address below, she concedes her inaction for a period of months

was a driving cause of the department’s decision to curtail contact. She also did

not avail herself of the opportunity afforded by the department to discuss the

children’s welfare with the foster parents.

       On this record, we conclude the State proved the mother failed to maintain

significant and meaningful contact with the children.2

       B. Reasonable Efforts

       The mother contends the department failed to make reasonable efforts

toward reunification. See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). She

points to the department’s denial of visits.3



1
  The mother had unauthorized contact with the oldest child on his birthday.
2
  An alternate statutory ground, requiring proof the children could not be returned to the
mother’s custody, was only pled with respect to the youngest child. See Iowa Code
§ 231.116(1)(f), (h). Because the mother admitted the children could not immediately be
returned to her custody, the State argues we should affirm on this ground with respect to
the youngest child. In light our affirmance under section 232.116(1)(e), we find it
unnecessary to address this contention. We note, however, that this court has declined
a similar invitation to affirm on an alternate pled-but-not-decided ground. See In re A.R.,
No. 14-1204, 2015 WL 800075, at *9-10 (Iowa Ct. App. Feb. 25, 2015). But see In re
S.Z., No. 03-1237, 2003 WL 22346186 (Iowa Ct. App. Oct. 15, 2003).
                                          6


        The department concedes no visits were allowed for approximately one

year.   According to the department social worker assigned to the case, the

mother “kind of disappeared” in mid-2014 and was not “consistent with things.”

In her view, “it was the decision that until we were able to know that she was

more stable, we were going to cut them off, yes.”           The social worker also

conceded the mother was disallowed telephone or e-mail contact with the

children.

        We are troubled by the department’s wholesale denial of contact, even

after the mother reengaged in services and furnished documentation of her

participation. Nonetheless, the district court afforded the department unfettered

discretion to determine the extent of the parents’ contact with the children, stating

“[t]he time, frequency, circumstances, location and duration of visits shall be as

directed by the Department.” Although the mother asked the department for

visits, she failed to seek court intervention when the department declined and did

not challenge the district court’s broad grant of discretionary authority to the

department.    In light of these omissions and the mother’s lengthy period of

disengagement, we conclude the State’s refusal to afford the mother contact with

her children does not warrant reversal.

        C. Best Interests

        The mother contends termination was not in the children’s best interests.

In re P.L., 778 N.W.2d 33, 37 (Iowa 2010). We disagree. While the mother had

a hand in raising children who department personnel characterized as


3
  Both parents moved to dismiss the termination petition for failure to comply with the
reasonable efforts requirement. The district court denied the motion.
                                            7


“marvelous” and “well-behaved,” she regularly placed them in highly fraught

situations. The children twice witnessed their mother get beaten, were forced to

live with drug users, saw their possessions thrown into a ditch after the mother

failed to pay rent, and routinely had to fend for themselves. The department was

involved in their lives for almost two years. During most of the time, the mother

did little to address the concerns precipitating the agency’s involvement. Under

these circumstances, we conclude termination was in the children’s best

interests.

       D. Bond

       Finally, the mother contends the district court should not have terminated

her parental rights, given the bond she shared with the children. Iowa Code

§ 232.116(3)(c). There is no question the mother and four children maintained

an exceptionally close and loving relationship in the midst of their chaotic living

situation. But there is also no question the mother compromised the children’s

health and safety even after she became aware she could lose them.

Accordingly, we conclude termination was warranted despite the bond.

       On our de novo review, we affirm the termination of the mother’s parental

rights to her four children.

    II. Father

       A. Notice

       The father has two children, born in 2004 and 2006.4 As a preliminary

matter, the father contends he did not receive formal notice of the child-in-need-


4
 Although the father raised the oldest child, born in 2003, paternity testing revealed the
child had a different biological father.
                                           8

of-assistance petition. Notice is required by statute. See Iowa Code §§ 232.88

(stating State shall serve the child-in-need-of-assistance petition “in the same

manner as for adjudicatory hearings in cases of juvenile delinquency as provided

in section 232.37”), .37(1), (2), (4) (requiring service “upon the known parents . . .

of a child” and specifying service shall be “made personally by the sheriff” or, if

the court determines personal service is impracticable, by certified mail).

       The father provided the department with current contact information on

learning the agency had become involved with the family. A month after his

telephone call, the State filed its child-in-need-of-assistance petition listing an

Arizona address for the father. It is unclear from our record whether any effort

was made to serve the father at this address.5

       In time, the State represented it had “no accurate address” for the father

and sought court permission to serve the father by publication of the notice in a

local Iowa newspaper. The district court granted the request.

       Although the father lived elsewhere, he eventually learned of the child-in-

need-of-assistance action and participated in certain hearings.               He also

underwent a paternity test and engaged in telephone conversations with the

children under the oversight of the department.

       This court has declined to reverse proceedings where a parent

“acquiesced to the jurisdiction of the court.” See In re J.F., 386 N.W.2d 149, 152

(Iowa Ct. App.1986). In light of this precedent, we conclude the father waived a



5
 The father asserts the State’s service attempt was directed to a different address. Our
voluminous electronic record does not appear to contain documentation of this service
attempt.
                                             9


challenge to the absence of personal or certified-mail service when he elected to

participate in the child-in-need-of-assistance proceedings.

         The father also contends he was deprived of his statutory right to counsel

in the child-in-need-of-assistance proceedings. See In re E.J.C., 731 N.W.2d
402, 404 (Iowa Ct. App. 2007) (“[I]nvoluntary termination proceedings conducted

pursuant to Iowa Code chapter 232 ‘call for the furnishing of an attorney at public

expense when requested by indigent parties.’” (citing In re S.A.J.B., 679 N.W.2d
645, 647 (Iowa 2004))). The original papers included a notice of his right to

counsel, but he asserts he never saw this notice.              However, the father is

presumed to have received notice of his right to counsel via service by

publication. Under these circumstances, his failure to request counsel in the

child-in-need-of-assistance proceedings amounts to a waiver of the right.6 See

In re S.R., 548 N.W.2d 176, 180 (Iowa Ct. App. 1996) (finding inaction following

notice amounted to waiver of right to counsel).

         B. Grounds for Termination

         The district court terminated the father’s parental rights pursuant to two

statutory provisions. As with the mother, one of the grounds cited by the court

was the absence of significant and meaningful contact.                See Iowa Code

§ 232.116(1)(e).

         As noted, the father lived in Arizona at all relevant times. After the mother

moved to Iowa, he did not see the children until days before the termination




6
    The father requested and received appointed counsel in the termination proceedings.
                                          10


hearing four years later.7     The father conceded the question of visiting the

children came up at court hearings but he did not pursue it because he had “a

family in Arizona” he “had to attend to.” The district court found the father’s

response evinced a lack of interest in his Iowa family. We are not persuaded the

father lacked an interest so much as finances and vacation time.             The fact

remains, however, that the father had no personal contact with the children for a

lengthy period of time.

       We recognize he paid child support, telephoned the children multiple times

a week, and obtained a positive home study of his Arizona residence in

anticipation of his request to have the children transferred to his custody. But he

did not begin to take most of these steps until three years after the children

moved. In the interim, the close bond he shared with the children before the

move diminished. On our de novo review, we conclude the State satisfied its

burden of proving the absence of significant and meaningful contact.

       C. Reasonable Efforts

       The department has an obligation to make reasonable efforts toward

reunification of parent and child. See In re C.B., 611 N.W.2d at 493. The father

contends the department failed to satisfy this obligation. We disagree.

       The department arranged for a home study and paternity testing,

facilitated telephone contact with the children, and scheduled in-person visits

when the father came to Iowa for the termination hearing. Given the distance,

we conclude the department satisfied its reasonable efforts mandate.

7
  There was some evidence the department would have restricted in-person visits had
he requested them sooner. Because the father did not request or attempt personal visits
prior to the week of the termination hearing, the department’s position was not tested.
                                      11


       On our de novo review, we affirm the termination of the father’s parental

rights to his two children.

       AFFIRMED ON BOTH APPEALS.